Case 1:20-cr-00012-MAC-ZJH Document 38 Filed 02/18/20 Page 1 of 2 PageID #: 56




UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                        §
                                                §
versus                                          § CRIMINAL ACTION NO. 1:20CR8
                                                §
DAVID NATHAN TAYLOR (1)                        §
PRENTICE LEEWOD DELANEY (2)                    §
JAMARIUS EARL JONES (4)                        §

                                     PRE-TRIAL ORDER

     This case is reset for Final Pre-Trial Conference on     April 20, 2020,        at 9:00 a.m.
in Courtroom #3, United States Courthouse, Beaumont, Texas, at which time dates for Jury
Selection and Trial will be determined. Counsel shall be prepared to commence jury selection and
trial in the afternoon and continuing thereafter.
                  14                                         April 20, 2020         43940


     The following deadlines shall apply in this case.

     March 16, 2020             Any motion to suppress evidence shall be filed with the court.


     March 30, 2020             Any motion for continuance shall be filed with the court.


     April 10, 2020             Counsel for the Government shall deliver to counsel for
                                Defendant(s) proposed jury instructions.


     March 30, 2020              Notification of a plea agreement shall be by email, hand delivery
      By 4:00 PM                or fax of a signed copy of the plea agreement and factual basis for
                                the plea. Notification that the case will proceed to trial may be by
                                email or telephone. After this deadline, no plea agreement will
                                be honored by the court, and Defendant may not receive a
                                points reduction for acceptance of responsibility.

     April 13, 2020             If the parties do not notify the Court of a plea agreement as
                                provided above, defense counsel shall deliver to counsel for the
                                Government any additional jury instructions desired by
                                Defendant(s). If two or more Defendants are represented by
                                separate counsel, their submission must be made jointly.
Case 1:20-cr-00012-MAC-ZJH Document 38 Filed 02/18/20 Page 2 of 2 PageID #: 57



    April 13, 2020             Counsel for Defendant(s) and counsel for the Government shall
                               confer to determine which jury instructions can be agreed upon.

    April 13, 2020             Parties shall file any motions in limine and any other pretrial
                               motions.

    April 13, 2020             Counsel for the Government and counsel for the Defendant(s) shall:



          A.   Jointly file agreed upon instructions;

          B.   Each file any proposed instructions that were not agreed upon, citing the
               authority for each instruction. (Any party seeking to file proposed jury
               instructions after the deadline may do so only with leave of Court.);

          C.   Each file any objections to the other’s proposed jury instructions. Objections
               must be written, specific, cite authority, and include any alternate instructions
               counsel deem more appropriate;

          D.   Each file proposed voir dire questions;

          E.   If counsel believes that a written response to a particular motion in limine is
               needed, file it as soon as possible;

          F.   Each provide the court a list of witnesses, a list of exhibits anticipated to be
               introduced during trial, and a copy of each marked exhibit. All exhibits to be
               used for trial shall be pre-marked numerically and in succession. (Groups of
               exhibits pertaining to the same subject matter, such as photos of same scene,
               may, at counsel’s discretion be numbered and lettered, i.e., 2a, 2b, 2c, etc.)
               Counsel shall provide the Court the original and two (2) copies of each list and
               marked exhibit.


                     Signed this 18th day of February, 2020

                                                          _____________________________
                                                          Keith F. Giblin
                                                          U.S. Magistrate Judge




                                               2
